DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 and 7-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 1-5 and 7-21, the cited prior art of record does not teach or suggest an apparatus with over other claim features “the different, selectively activatable light zones are arranged such that the light beam comprises a center zone and an off-center zone, the off-center zone being between the center zone of the light beam and edges of the light beam, and the plurality of pixels are distributed in the center zone of the light beam and in the off- center zone of the light beam, pixels inside the center zone of the light beam being smaller than pixels inside the off-center zone of the light beam.” as recited in claim 1.
The claim in the application are deemed to be directed to an nonobvious improvement over Nakashima [US 2013/0169155 A1] who teaches a headlamp device for a vehicle that has LEDs as light sources, the headlamp device including a situation detection part that detects a lighting status of headlamps; and a dimming control part that reduces the luminance of the headlamps to a prescribed value that is greater than zero based on the lighting status of the headlamps.
The primary reason of allowance of the claims is improvement with the different, selectively activatable light zones are arranged such that the light beam comprises a center zone and an off-center zone, the off-center zone being between the center zone of the light beam and edges of the light beam, and the plurality of pixels are distributed in the center zone of the light beam and in the off- center zone 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177.  The examiner can normally be reached on M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844